OPINION — AG — ** SOVEREIGN IMMUNITY — MUNICIPALITY ** (1) 11 Ohio St. 29-108 [11-29-108], PROVIDES FOR STATUTORY IMMUNITY FROM LIABILITY FOR AN ACTION OF COMMISSION, OMMISSION, OR NEGLIGENCE BY A MUNICIPAL FREE FIRE DEPARTMENT ANSWERING FIRE ALARMS OR PERFORMING FIRE PREVENTION SERVICES OR RESCUE, RESUSCITATION, FIRST AID, INSPECTION OR ANY OTHER OFFICIAL WORK OUTSIDE THE CORPORATE LIMITS OF THE MUNICIPALITY. (2) THE STATUTORY IMMUNITY SET FORTH IN 11 Ohio St. 29-108 [11-29-108], PROTECTING MUNICIPALITIES FROM CIVIL LIABILITY ARISING FROM ENUMERATED FIRE FIGHTING SERVICES OUTSIDE MUNICIPAL CORPORATE LIMITS, CANNOT EXPRESSLY OR IMPLIEDLY BE ABROGATED BY ORDINANCE ADOPTED BY A BOARD OF TRUSTEES OF A TOWN. (MUNICIPALITY, JURISDICTION, POLITICAL SUBDIVISION TORT CLAIMS ACT, OFFICERS, FIREFIGHTING, TORT, GOVERNMENTAL IMMUNITY) CITE: OPINION NO. 76-135, 11 Ohio St. 343 [11-343], 11 Ohio St. 16.4 [11-16.4], 11 Ohio St. 1-101 [11-1-101] 11 Ohio St. 12-106 [11-12-106], 11 Ohio St. 14-101 [11-14-101] 11 Ohio St. 23-104 [11-23-104], 11 Ohio St. 29-108 [11-29-108] 51 Ohio St. 151 [51-151], 51 Ohio St. 154 [51-154], 51 Ohio St. 155 [51-155] (FLOYD W. TAYLOR)